DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This action is in response to the reply filed 07/18/2022. The allowed claims are 1-8 and 10-11. The closest prior art of record is Lee et al. (US PG Pub. 20070151716), Cur (USP 4705105), Matsuda et al. (US PG Pub. 20100205993) and Kobayashi et al. (USP 7082989).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed structural configuration of the cut-up members.  Although Lee discloses an air conditioner with a heat exchanger having cut-up members, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Lee to incorporate an angle formed by an upper portion and an angle form by a lower portion of a cut-up member in relation to the second direction increase for each cut-up member from the longitudinal centerline to a respective edge of a fin in the second direction, wherein the plurality of cut-up members includes a first cut-up member adjacent to the respective edge of the fin, and a second cut-up member disposed closest to the first cut-up member in the second direction, wherein an angle of a line connecting an upper portion of the first cut-up member and an upper portion of the second cut-up member in relation to the second direction is greater than an angle formed by the upper portion of the first cut-up member in relation to the second direction and an angle formed by the upper portion of the second cut-up member in relation to the second direction, wherein an angle of a line connecting a lower portion of the first cut-up member and a lower portion of the second cut-up member in relation to the second direction is greater than an angle formed by the lower portion of the first cut-up member in relation to the second direction and an angle formed by the lower portion of the second cut-up member in relation to the second direction, along with the other claimed components of the heat exchanger. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/           Primary Examiner, Art Unit 3763